UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-8275


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRYAN TERRELL DIXON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:05-cr-00210-BO-3; 5:08-cv-00073-BO)


Submitted:   July 7, 2009                 Decided:   July 20, 2009


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bryan Terrell Dixon, Appellant Pro Se.  Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bryan    Terrell       Dixon     seeks      to    appeal      the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The    order       is   not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28     U.S.C.      § 2253(c)(2)         (2006).        A

prisoner       satisfies        this        standard       by     demonstrating            that

reasonable       jurists      would      find      that    any        assessment      of     the

constitutional         claims    by     the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Dixon has

not     made    the    requisite        showing.          Accordingly,         we     deny    a

certificate       of    appealability          and     dismiss        the    appeal.          We

dispense       with    oral     argument        because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED



                                               2